Citation Nr: 0620364	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  98-14 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic lumbar strain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
left bicipital tendonitis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a mental 
disability, to include major depression.

4.  Entitlement to service connection for bilateral bone 
spurs of the feet.

5.  Entitlement to service connection for a right shoulder 
disability on a direct basis as well as secondary to the 
service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served in the United States Army Reserves from 
October 1977 to November 1978 and in the United States Navy 
from November 1978 to December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 1997, the RO denied the veteran's 
claims of entitlement to increased disability evaluations for 
his chronic lumbar strain and left bicipital tendonitis.  The 
rating decision also denied the veteran's claims of 
entitlement to service connection for a mental disability, to 
include depression, and a right shoulder disability, on a 
direct basis as well as secondary to the service-connected 
left shoulder disability.  A rating decision dated in July 
1998 denied the veteran's claim of entitlement to service 
connection for bilateral bone spurs of the feet.  The veteran 
timely appealed both decisions and they have been combined 
for adjudication.

In November 2005, the veteran participated in a Travel Board 
hearing with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims folder.


The issues of entitlement to service connection for a mental 
disability, to include major depression, and entitlement to 
service connection for a right shoulder disability on a 
direct basis as well as secondary to the service-connected 
left shoulder disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic lumbar strain is manifested by 
complaints of stiffness, intermittent pain and occasional 
trouble with bending and lifting, resulting in slight 
functional impairment.

2.  The veteran's left bicipital tendonitis is manifested by 
decreased range of motion, but not such that it equates to 
limitation to the shoulder level.

3.  The veteran has not been diagnosed with bilateral bone 
spurs of the feet.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chronic lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 5295 (2002 
and 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for left bicipital tendonitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5024, 5203 (2005).

3.  Bilateral bone spurs of the feet were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated from October 1977 through December 
1994; prior rating decisions; the veteran's contentions; VA 
records for outpatient treatment; private medical records; 
and lay statements.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 
4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).

When, as here, the veteran is requesting a higher rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45 (2005).

Chronic Lumbar Strain

The veteran is seeking an increased disability rating for his 
service-connected chronic lumbar strain, which is currently 
evaluated as 10 percent disabling.  He essentially contends 
that the symptomatology associated with his lumbar strain is 
more severe than is contemplated by the currently assigned 
rating.  

The veteran's service-connected lumbar spine condition was 
evaluated under Diagnostic Code 5295 for lumbosacral strain.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord her the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  


However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The February 2005 supplemental statement of 
the case considered the old and new criteria for rating 
general diseases of the lumbar spine.  The old and new rating 
criteria were provided to the veteran and his representative.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  


In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or if the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or if there is 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 
60 degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  And, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  ("Unfavorable ankylosis" is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id., Note (5).  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not support a finding in 
excess of the currently assigned 10 percent disability 
evaluation.

First, with respect to the application of former Diagnostic 
Code 5292 (pertaining to limitation of motion in the lumbar 
spine), the Board acknowledges that the veteran complained of 
stiffness, intermittent pain and occasional trouble with 
bending and lifting.  Range of motion findings from the 1996 
VA examination included flexion to 70 degrees, extension to 
20 degrees, right and left lateral flexion to 20 degrees and 
right and left rotation to 35 degrees.  VA examinations in 
1997 and 2000 reported full range of lumbar spine motion.  
The January 2005 examination range of motion findings 
included flexion to 90 degrees with pain at the end, 
extension to 30 degrees with pain at the end, right and left 
lateral flexion to 30 degrees with no pain, right and left 
rotation to 30 degrees with no pain.  Both lateral flexion 
and rotation were noted to be within normal limits.  

Considering these findings, and the fact that the veteran has 
already been assigned a 10 percent disability rating, the 
Board concludes that overall, his limitation of motion is 
slight.  The words "slight," "moderate" and "severe" are 
not defined in the VA Schedule for Rating Disabilities. 
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc.  Although the criteria 
under Diagnostic Code 5292 are less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  

Therefore, even though pre-2003 regulations did not define 
normal range of motion for the spine, the current definition 
is based on medical guidelines in existence since 1984.  
There is no inconsistency, then, in applying the current 
ranges of motion to rating spine disabilities under the old 
criteria. When doing so in this case, it is clear that the 
veteran has no more than slight limitations. The 1997, 2000, 
and 2005 VA examinations showed full range of motion.  The 
only examination to show any limitations was in 1996, and the 
limitations at that time were extremely slight - that is, 10 
degrees loss with extension and lateral flexion and 20 
degrees loss of flexion.  To warrant a higher rating under 
Diagnostic Code 5292, such limitations would have to be 
moderate.  With full range of motion of the majority of the 
examinations, and only slight limitation of motion shown a 
decade again, it cannot be said that he meets this 
requirement.

The Board also finds that the evidence does not show that the 
criteria are met for assignment of a higher rating under 
former Diagnostic Code 5295 (pertaining to lumbosacral 
strain).  The record does not show that the veteran's 
disability is manifested by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  Although "minimal" spasm was noted on a 
November 2003 VA outpatient treatment note, none of the VA 
examinations noted the presence of muscle spasm, and he 
definitely does not have loss of lateral spine motion, as 
discussed above.  The veteran's gait has been found to be 
normal and there was no limitation on standing or walking.  
Overall, the Board finds that the veteran's current 10 
percent disability rating is appropriate.

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  The 2005 VA examiner 
concluded the veteran has low back pain with no radiation 
with occasional use of lumbo-sacral corset at work.  Since 
the veteran had no clear history of any acute or severe back 
trauma or disease, the physical examination found him to be 
grossly within normal limits.  The examiner also noted that 
the veteran failed to report for x-rays.  Despite the 
veteran's complaints of back pain, the medical evidence shows 
that he is, at most, slightly disabled from a functional 
standpoint.  There are no findings indicative of disuse.  
Musculature of the back is normal (i.e., no atrophy), and his 
posture and gait remain normal.  The Board concludes that in 
conjunction with the slight abnormal findings discussed more 
fully above (i.e., slight overall limitation of motion), the 
current 10 percent rating adequately compensates the veteran 
for his back disability.  

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the veteran has complained of 
stiffness, intermittent pain and occasional trouble with 
bending and lifting.  However, as noted above, the only way 
to obtain a higher disability rating under the new criteria 
would be if flexion was greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  As noted 
above, recent examination showed full range of lumbar spine 
motion, and there has never been flexion to 60 degrees or 
less.  Although minimal spasm was noted in 2003, it has not 
been severe enough to result in any abnormalities of gait or 
spinal contour.  Accordingly, there is no basis for assigning 
a higher rating under the "new" criteria.

The Board has considered all other potentially applicable 
diagnostic codes.  There is no evidence of fractured 
vertebrae or ankylosis that would support an evaluation under 
the criteria of Diagnostic Codes 5285, 5286 or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  Additionally, 
there is no evidence of degenerative disc disease or 
neurological manifestations that would support an evaluation 
under the criteria of old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would not result in a higher rating 
for the veteran's disability.  As discussed in detail above, 
he would qualify for, at most, a 10 percent rating under 
these criteria.  For the reasons detailed above, there is 
insufficient symptomatology to warrant assignment of a 20 
percent rating under any diagnostic code.

Left Bicipital Tendonitis

The veteran is seeking an increased disability rating for his 
service-connected left bicipital tendonitis, which is 
currently evaluated as 10 percent disabling.  He essentially 
contends that the symptomatology associated with his left 
bicipital tendonitis is more severe than is contemplated by 
the currently assigned rating.  

The veteran's bicipital tendonitis has been rated under 
Diagnostic Code 5024, which pertains to tenosynovitis.  The 
Board notes that there is no specific diagnostic code for 
tendonitis.  VA regulations provide that when an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2005).  In addition, tenosynovitis is to be evaluated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. Part 4, Diagnostic Code 5003-5020 (2005).  
Where there is x-ray evidence of arthritis and limitation of 
motion but not to a compensable degree, a 10 percent rating 
can be assigned for such major joints.  Id.

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to the shoulder 
level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

A 20 percent evaluation requires malunion of the humerus of 
the minor upper extremity with either moderate or marked 
deformity or recurrent dislocation at the scapulohumeral 
joint with infrequent episodes and guarding of all arm 
movements or with frequent episodes and guarding of movement 
only at shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2005).

A malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 20 
percent evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2005).

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion) and abduction.  See 38 C.F.R. 
§ 4.71, Plate I (2005).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.

The March 1996 VA examination report noted that the veteran 
complained of periodic stiffness of the left shoulder.  
Objective findings indicated tenderness over the left 
bicipital tendon.  No swelling or deformity was noted.  Range 
of motion findings included flexion of the left shoulder to 
170 degrees, medial rotation to 90 degrees, lateral rotation 
to 80 degrees, abduction to 170 degrees and adduction to 60 
degrees.  The examiner noted that these findings were all 
within normal limits.  The January 1997 VA examination report 
noted that the veteran's range of motion findings included 
left shoulder flexion to 175 degrees with no deformity or 
abnormality.  

In September 2003, a VA outpatient treatment note indicated 
that the veteran was seen with complaints of bilateral 
shoulder pain and difficulty doing overhead activities.  X-
ray reports revealed the left shoulder to be within normal 
limits.  Later in September 2003 he was again seen with 
complaints of left shoulder pain.  The left upper extremity 
(LUE) was limited in internal and external rotation 
movements.  The left shoulder flexion was to 100 degrees with 
pain at the end of that range.

The January 2005 VA examination report noted that the veteran 
complained of intermittent left shoulder pain and stiffness.  
The veteran was employed as a mechanic, which aggravated his 
pain at times.  There was no additional limitation of range 
of motion or functional impairment beyond pain.  Range of 
motion testing revealed forward flexion to 180 degrees, 
abduction to 180 degrees and external and internal rotation 
to 90 degrees.  It was noted that the veteran had full range 
of motion of the left shoulder, but pain increased with 
repetitive movements.

March 2005 x-ray reports noted that there was no radiographic 
evidence of old or recent fracture or dislocation of the left 
shoulder.  The joint space was preserved and no significant 
soft tissue abnormalities were present.  The impression was a 
negative shoulder study.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, such slight limitation of the left shoulder 
motion coupled with his complaints of pain with resultant 
limitation of use, the Board finds that the veteran's 
symptomatology most closely approximates impairment of 
function of a major joint, the shoulder.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5024 (2005).

It is the conclusion of the Board, after reviewing the 
medical records associated with the claims folder, that a 
schedular rating in excess of 10 percent is not warranted.  
The veteran has complaints of limitation of motion, and the 
medical evidence of record, while demonstrating limitation of 
flexion and abduction, does not demonstrate sufficient 
evidence of limitation of motion of the right shoulder to 
warrant an increased evaluation.  Only slight impairment was 
noted on examination.  Therefore, the veteran's complaints of 
pain and functional impairment, when taken together with the 
slight limitation of motion, more nearly approximate a 10 
percent evaluation under Diagnostic Code 5024, but no more.  
In other words, functional losses do not cause disability 
that approximates limitation of motion to the shoulder level.  
Even when pain and other symptoms are accounted for, there is 
no indication in the record that his functional ability is 
decreased much beyond the limitation of motion already shown 
on examination.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased disability rating for left bicipital tendonitis.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West Supp. 2005); 38 C.F.R. § 3.102 
(2005).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran claims entitlement to service connection for 
bilateral bone spurs of the feet.  However, the most recent 
medical evidence associated with the veteran's claims folder 
does not support his contention that he currently suffers 
from bilateral bone spurs.  An x-ray report dated in March 
2004 noted that radiographic examination of both feet showed 
no fractures, dislocations or other bone or joint 
abnormalities.  The impression was normal right and left 
feet.  This was also corroborated by the VA examination in 
1997 which concluded no abnormalities of the feet were shown, 
to include upon x-ray.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed disability, service connection may not be granted.  
See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

Duties to Notify and Assist

With respect to the veteran's service connection claim for 
bilateral bone spurs and his increased rating claims for 
chronic lumbar strain and left bicipital tendonitis, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

A letter dated in November 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in February 2005.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The 2003 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Since the RO assigned the disability ratings at issue here 
for the veteran's service-connected disabilities, and the 
Board has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Since the claim for service connection is also being denied, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Id.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in 1996, 1997, 2000 
and 2005.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased disability evaluation for chronic 
lumbar strain, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased disability evaluation for left 
bicipital tendonitis, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to service connection for bilateral bone spurs of 
the feet is denied.


REMAND

After a thorough review of the claims folder, the Board has 
determined that further development must be accomplished 
prior to adjudication of the veteran's remaining claims.

The Board notes the length of time the veteran's claims have 
been pending, and apologizes to the veteran for such a 
significant delay.  The Board, however, must remand his 
claims in order to provide him with the appropriate 
notification and assistance to which he is entitled.

With regard to the veteran's service connection claims for a 
right shoulder disability and a mental disability, the 
veteran was not provided with VA examinations to determine 
the nature and etiology of his claimed conditions.  The 
veteran's service medical records indicate the veteran 
received treatment for right shoulder pain and mental 
disorders.  The veteran has also provided VA with current 
private and VA treatment records establishing current 
diagnoses for these claimed conditions.  In Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002), the United States 
Court of Appeals for Veterans Claims held that where there is 
evidence of record satisfying the first two requirements for 
service connection (current disability and in-service disease 
or injury), but no competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA must obtain a medical nexus opinion.

Under the circumstances described above, additional 
development of the veteran's claims must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
VA examinations for mental disorders and 
right shoulder disabilities.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran has a mental disorder and a 
right shoulder disability that are 
related to disease or injury incurred 
during his service.  The examiner 
should also address whether the 
veteran's right shoulder disability is 
secondary to his service-connected left 
shoulder disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After the development requested above 
has been completed, the RO should 
readjudicate the claims.  In the event 
that the claims are not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2005).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


